THE THIRTEENTH COURT OF APPEALS

                                       13-17-00150-CR


                                      Marco Medrano
                                             v.
                                     The State of Texas


                                    On appeal from the
                      319th District Court of Nueces County, Texas
                            Trial Cause No. 15-CR-4331-G


                                        JUDGMENT

       The judgment issued by this Court on April 5, 2018, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court.         The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings in accordance with its opinion.

       We further order this decision certified below for observance.

May 17, 2018